Citation Nr: 1643663	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-16 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for a respiratory disorder.

5.  Entitlement to an initial compensable evaluation for residuals of an injury to the right index finger.  


REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, Inc.



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a Board hearing and he was scheduled for one in April 2016.  He failed to appear for the hearing, and June 2015 correspondence indicates that he does not desire a hearing.  As such, the hearing request is considered withdrawn.  

In an August 2016 submission, the Veteran waived initial RO consideration of additional medical evidence associated with the claims file since the April 2013 statement of the case (SOC).  See 38 C.F.R. § 20.1304(c).

The Board notes that the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is not raised by the record with respect to the increased rating claim for residuals of injury to right index finger on appeal.  The May 2009 VA examination report notes that the Veteran stopped working as a result of disorders of the back, shoulders, and knees.  In addition, Social Security Administration (SSA) records reflect disability due to a psychiatric disorder.  

The decision below addresses the right index finger rating claim.  The issues of entitlement to service connection for hearing loss, tinnitus, a respiratory disability, and a psychiatric disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDING OF FACT

Throughout the pendency of the appeal, residuals of an injury to the right index finger have been manifested by painful motion.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, and no higher, for residuals of an injury to the right index finger have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5229 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Under DC 5229, contemplating limitation of motion of the index or long finger, a noncompensable rating is warranted where there is a gap of less than one inch (2.5 centimeters) between the fingertip of either the major or minor hand and the palm crease, with the finger flexed to the extent possible, and a maximum 10 percent rating is warranted where there is a gap of one inch (2.5 centimeters) or more between the fingertip of either the major or minor hand and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229.

When evaluating musculoskeletal disabilities that are at least partly rated on the extent there is limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, premature/excess fatigability, or incoordination, including with repeated or prolonged use or during "flare-ups," assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204 (1995).

Analysis

The Veteran seeks an initial compensable rating for residuals of an injury to the right index finger.  He maintains that the residuals are more severe than currently rated due to pain and functional impairment. 

A May 2009 VA examination report reflects complaints of regular symptoms of intermittent numbing-type pain and cramps on the radial side of the right index finger.  The examiner reported that motion in the distal interphalangeal (DIP) joint of the index finger was zero to 50 degrees with pain at end of range of motion, consistent on three repetitions.  In addition, the right index finger proximal interphalangeal (PIP) joint was noted to be tender to palpation, and sensation to light touch was determined to be slightly decreased on the radial aspect of the right index finger when compared to the left.  Right hand grasp was decreased 5-/15 for full grasp; 4+/5 for 3 jaw chuck; and 4-/5 for pincer.  Although no gap between the tip of the thumb and the fingers, or between the thumb pad and the fingers was noted, a 1-centimeter gap of the right index finger to the proximal transverse crease of the palm was reported.  No gaps in the left hand were noted.  

Treatment records also reference the right index finger.  A November 2011 VA occupational therapy record reflects complaints of pain and perceived loss of motion in the right index finger.  The record states, "Suspect that FDP[flexor digitorum profundus]/FDS[ flexor digitorum superficialis] are intact in index finger given inconsistent exam, preservation of palmar creases, absence of forearm atrophy, and absence of skin abrasions to "insensate" tip of index finger."  A December 2011 record notes that right index finger "pain and perceived loss of motion, seems to be psychogenic in etiology."  

An April 2012 record reflects complaints of being unable to move the right index finger, and being unable to actively flex at the PIP and DIP joints.  However, full range of motion of the right index finger passively was reported.  Motion was noted to be 80 degrees in the PIP joint; 30 degrees in the DIP joint; and 55 degrees in the MP joint.  Sensation was noted to be intact to light touch, symmetrically, in the bilateral upper extremities.  

An October 2013 record reflects the Veteran's complaints of difficulty with range of motion in the right index finger.  Full extension and full flexion of approximately 50 degrees was noted to be an improvement.  Lateral subluxation of the extensor digitorum communis (EDC) tendon over the MP joint of the index finger while passively flexing was noted as well as lateral stress laxity to the MP joint of the index finger.  However, preservation of palmar MP/PIP/DIP creases was reported.  Sensation was noted to be decreased distally in the index finger.  However, brisk cap refill, as well as ulnar and radial-sided arteries, were reported to be intact.  Resistance to all range of motion in the hand, along with a refusal to meaningfully flex the PIP and/or DIP joints was noted.  X-ray examination was noted to show no abnormalities, no fractures, and no arthritic changes.  

In addition, a June 2015 VA treatment record reflecting complaints of occasional numbness and tingling in the right index finger notes flexion was 5/5.  In February 2015, no choreic or athetoid movements of the fingers were reported.  

VA treatment records in December 2015 reflecting right wrist atraumatic scapholunate ligament tear and radioscaphoid arthritis note complaints of wrist pain radiating towards the elbow and in to the arm and hand.  Although it was noted that the index finger had no active DIP or PIP joint range of motion, full passive range of motion was reported and motor function was otherwise noted to be intact.  In addition, sensation was intact to light touch.

It is the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 4-5 (2011).  Resolving reasonable doubt in favor of the Veteran, the Board finds that throughout the pendency of the appeal, a 10 percent rating is warranted for residuals of an injury to the right index finger with painful motion.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.59, 4.71a, DC 5229.

The 10 percent rating assigned herein is the maximum rating under DC 5229.  Even if the right index finger manifested in ankylosis, a higher rating would not be warranted, as DC 5225, contemplating ankylosis of the index finger also has a maximum 10 percent schedular rating.  Even partial amputation results in a 10 percent rating under DC 5153.  Without sufficient evidence of amputation at a certain level, the 10 percent rating is the maximum rating to assign.

In sum, when resolving reasonable doubt in the Veteran's favor, an initial 10 percent rating, but no higher, is warranted for the service-connected right index finger disability throughout the pendency of the claim.  



ORDER

An initial 10 percent rating, but no higher, for residuals of an injury to the right index finger is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks entitlement to service connection for hearing loss and tinnitus.  In an April 2009 submission, the Veteran noted onset of hearing loss and ringing in his ears during service, to include after weapons qualification on the firing range.  A May 2009 VA examiner stated that the cause of the Veteran's bilateral hearing loss and tinnitus could not be determined due to the inconsistency and poor reliability during the evaluation.  

The Board notes that absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for VA examination for purposes of VA regulations under 38 C.F.R. § 3.655.  Failure to cooperate during VA examinations "subject[s claimants] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).  Nevertheless, it was recommended that the Veteran be scheduled for another hearing evaluation with a different examiner.  

The Board notes that a February 2015 VA audiology consultation record notes that the Veteran was counseled regarding his tinnitus, and although it was indicated that the hearing test results were unreliable, an opinion was not provided with respect to the etiology of the Veteran's tinnitus.  As such, and in view of the evidence, the Veteran is to be scheduled for a new VA examination with respect to the etiology of his hearing loss and tinnitus.  

With respect to the issue of entitlement to service connection for a psychiatric disorder, an October 2006 private record of treatment associated with the claims file in April 2009 reflects diagnoses to include psychosis, not otherwise specified (NOS); posttraumatic stress disorder (PTSD); substance-induced mood disorder (SIMD); and depressive disorder, NOS.  In addition an August 2007 VA treatment record reflecting diagnoses of bipolar disorder and schizophrenia notes onset of emotional problems during service.  Further, an October 2015 VA letter reflects current treatment for bipolar disorder and PTSD.  

In his April 2010 notice of disagreement, the Veteran asserted that his psychiatric disorder was a result of his physical disabilities, and a November 2009 submission reflects an assertion that his psychiatric symptoms are related to injuries to his back, shoulder, and ribs as a result of parachute landings during service.  The Board notes that rating decisions reflect that the RO denied service connection for those disabilities.  Regardless, the Veteran alternatively contends that psychiatric symptoms are directly related to stressful experiences during service while stationed in Panama.  

More specifically, in an April 2008 and September 2008 submissions, the Veteran noted that he began using drugs and alcohol during service due to stressful experiences, to include Airborne Training and a corresponding fear of heights; gas chamber training causing respiratory distress; and exposure to live ammunition firing during field exercises.  

In addition, in a May 2015 submission, he stated that during a night training exercise, while in a foxhole, his roommate's M-16 misfired and the bullet hit his roommate in the head, killing him instantly, and that body parts splashed all over him.  He added that ever since the incident, he has had PTSD symptoms to include depression, sleep difficulty, mood swings, isolation, suicide attempts, anxiety, nightmares, flashback, and anger issues, for all of which he self-medicated with drugs and alcohol.  A May 2015 VA treatment record reflects the Veteran's account of having been in a foxhole with a friend during field training at Fort Benning, Georgia, when his friend's weapon misfired, at which time blood and body matter splattered on to his clothing.  Symptoms to include nightmares, fear, and hypervigilance were noted ever since.  

The Board further notes that service personnel records reflect that the Veteran was stationed at Fort Clayton in Panama from July 1979 to May 1980, assigned to Law Enforcement Activity.  In a September 2015 submission, the Veteran stated that while stationed at Fort Clayton, a fellow service member's weapon misfired and the bullet struck the service member above the shoulder, at which time he was standing a few feet away.  It was noted that the incident occurred during the 'Canal Zone Crisis,' and that the unit had been on high alert.  

In a June 2015 submission, the Veteran's cousin stated that after service, the Veteran's demeanor changed from one of outgoing to isolative.  Little communication was noted between the Veteran and his family.  

The Board notes that a private record submitted by the SSA in September 2015 reflects diagnoses of adjustment disorder and personality disorder, not otherwise specified, along with a Global Assessment of Functioning (GAF) score of 39.  In view of the evidence and the Veteran's assertions, VA examination is warranted with respect to the nature and etiology of a psychiatric disorder.  

Additionally, the Veteran asserts that he has a respiratory disorder as a result of service, to include exposure to asbestos and gas chamber toxins.  In a January 2006 submission, the Veteran stated that during training, he lived in World War II era wooden barracks in Fort Jackson, South Carolina, and/or Fort Benning, Georgia, that contained asbestos.  

A July 1979 service treatment record reflects complaints of chest heaviness, and echocardiogram (EKG) was noted to be normal.  An August 1979 record reflecting flu syndrome with pharyngitis notes that the lungs were clear.  An April 2013 entry in the electronic file notes the impression of spirometry in March 2010 was borderline obstruction.  

The record does not appear to contain evidence that any development has been undertaken regarding any potential exposure to asbestos.  As such, additional development is warranted in accordance with VA's Adjudication Manual.  See M21-1, IV.ii.1.I.3.  Thereafter, the Veteran should be afforded a VA examination with respect to the nature and etiology of a respiratory disability, to include as a result of exposure to any asbestos or gas chamber toxins.  

Accordingly, these issues are REMANDED for the following actions:

1.  Conduct appropriate development to verify the Veteran's claimed exposure to asbestos, to include while living in barracks at Fort Jackson and/or Fort Benning.  All efforts in this regard must be associated with the claims file.  

2.  After development regarding any in-service asbestos exposure is completed, schedule the Veteran for a VA respiratory examination by an appropriate professional.  

The entire claims file must be reviewed by the examiner.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed respiratory disability is related to the Veteran's period of service, to include any exposure to asbestos or gas chamber toxins, or otherwise had its onset during service. 

A rationale for all opinions expressed should be provided.  

3.  Schedule the Veteran for a VA hearing loss and tinnitus examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  

The examiner is to conduct all indicated tests and determine whether the Veteran has hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.  If this cannot be determined, the examiner should explain why.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified hearing loss or tinnitus had its onset during service or within the initial year after service, or is otherwise related to his active service.  

A rationale for all opinions expressed should be provided.  

4.  Attempt to verify the Veteran's alleged stressors upon which the diagnosis of PTSD was based.  All efforts in this regard should be documented in the file.  

5.  After completion of number 4 above, schedule the Veteran for a VA examination by an appropriate professional to determine whether it is at least as likely as not (a 50 percent or greater probability) that he suffers from PTSD as a result of a verified stressor, or whether it is at least as likely as not (a 50 percent or greater probability) that he has any other diagnosed psychiatric disorder related to service, or any disability determined to be related to service.  The entire claims file must be reviewed by the examiner.  The examiner must clearly identify each psychiatric disability found to be present, to include PTSD, SIMD, bipolar disorder, depressive disorder, and psychosis.  

In rendering the opinion, the examiner must specifically acknowledge and discuss the Veteran's reports of psychiatric problems during service and since service, including with respect to alcohol/substance abuse. 

A rationale for all opinions expressed should be provided.  

6.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


